Citation Nr: 1827031	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased evaluation for a bilateral hearing loss disability, to include the propriety of reduction of the disability rating from 10 percent to noncompensable, effective September 1, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction currently resides with the Baltimore, Maryland RO.  

In November 2016, the Veteran testified at a hearing in the Washington, DC offices of the Board before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the electronic claims file.  


FINDINGS OF FACT

1.  There has not been material improvement in the Veteran's bilateral hearing loss disability that will be maintained under the ordinary conditions of life.  

2.  For the time period on appeal, the Veteran's bilateral hearing loss manifested to, at worst, level III hearing loss in the right ear and level VI hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for the bilateral hearing loss disability from 10 percent to a noncompensable rating, effective September 1, 2013, was proper.  38 U.S.C. § 5107(West 2014); 38 C.F.R. §§ 3.105, 3.344 (2017).  

2.  Affording benefit of the doubt to the Veteran, and in the interests of equity, the private audiological examination dated May 2013 was submitted timely for consideration of the propriety of reduction proposal decision dated March 2013.  38 C.F.R. § 3.102.  

3.  The criteria for a rating in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has challenged the propriety of the initial rating reduction of the service-connected bilateral hearing loss disability.  He has also contested the adequacy of the 10 percent evaluation assigned to the hearing loss disability, a separate matter considered herein.  

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Propriety of Reduction 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2017).  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The RO must find the following in order to reduce an evaluation: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).   

In Brown v. Brown, the Court determined that the provisions of 38 C.F.R. § 3.344(a) only apply where the rating to be reduced has continued for five years or more.  5 Vet. App. 413, 416-19 (1993).  Nevertheless, the Court noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions.  Id. at 421.  Hence, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id.  (emphasis added).  

When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

In this case, service connection for bilateral hearing loss was established in a May 1990 rating decision at a noncompensable rating.  In a September 2004 rating decision, the RO increased the evaluation of bilateral hearing loss to 10 percent effective July 17, 2004.  

The Veteran initiated an increased rating claim in October 2011 requesting a disability evaluation for bilateral hearing loss in excess of 10 percent.  In an August 2012 rating decision, the RO continued the 10 percent rating decision.  The Veteran disagreed with that decision based on an argument that the VA examination in June 2012 had been inadequate.  The RO granted another audiological examination in January 2013.  In March 2013, the RO proposed in a rating decision to reduce the evaluation of the bilateral hearing loss from 10 percent back to a noncompensable level based on an erroneous assignment of a 10 percent rating in the September 2004 rating decision noting that the January 2013 VA examination showed a noncompensable level of bilateral hearing loss.  The RO mailed a notification letter informing the Veteran of the reduction proposal on April 2, 2013.  

The Veteran contends that the RO did not take into consideration a private audiological examination dated May 2013 and submitted in June 2013 in response to the April 2013 notification (60 day) letter, prior to issuing its final ruling to reduce the bilateral hearing loss disability to a noncompensable rating level on June 14, 2013.  

The Board notes that the Veteran's evaluation was in effect for more than five years at the time of the effectuation of the June 2013 rating decision.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, apply in this case.  

With regard to the merits of the reduction, the Veteran was afforded a VA examination in January 2013, the results of which prompted the issuance of the March 2013 reduction proposal for the bilateral hearing loss disability.  The RO explained that it compared the January 2013 VA audiological examination to the July 2004 VA audiological examination to make its determination.  There is no indication the January 2013 VA examination was any less complete than the July 2004 VA audiological examination.  Instead, the Veteran was assigned a 10 percent rating in September 2004 based on an erroneous reading of the July 2004 examination, not based on any inadequacies of the examination itself.  The RO explained as much in the proposal to reduce the rating evaluation and the Board finds that the relevant examination in January 2013 was at least as full and complete as the July 2004 VA audiological examination upon which the rating was originally based.  However, the board finds that the examination does not reflect a material improvement in the Veteran's hearing loss disability, although the numbers still reflect a noncompensable evaluation level.  

In response to the April 2, 2013 reduction proposal notification letter, the Veteran obtained a private audiological examination in May 2013.  The results of this examination, which show the Veteran to have the equivalent of a 10 percent bilateral hearing loss disability, are in the electronic claims file and stamped as received on June 11, 2013 - a span of 70 days since the notification letter granting a 60 day window to submit evidence that the condition has not improved.  The RO issued a rating decision confirming the reduction on June 14, 2013 that made no reference to the May 2013 private audiological examination.  Instead, the RO stated that the Veteran had not submitted any evidence to counter the proposed reduction; as such it was moving forward with the reduction to a noncompensable rating for the Veteran's bilateral hearing loss disability, effective September 1, 2013.  

The Veteran contends and the Board agrees that although the 60 day window had expired, the Veteran submitted evidence documenting that the bilateral hearing loss disability had not materially improved prior to the June 14, 2013 rating decision that should have been taken into consideration in the interests of equity.  As such, the Board finds that the RO's reduction for the bilateral hearing loss from a 10 percent rating to a noncompensable rating was improper and the 10 percent rating should be reinstated effective September 1, 2013.  38 C.F.R. § 3.102.  

III.  Increased rating 

The Veteran contends that his bilateral hearing loss disability should be rated as more than a 10 percent evaluation level.  After careful review of the evidence, the Board finds that a rating in excess of 10 percent for bilateral hearing loss disability is not warranted.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran is currently assigned a 10 percent disability rating for his bilateral hearing loss from July 2004, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  In cases in which the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. §§ 4.85(a) (in effect before and after June 10, 1999), 4.86 (1998).  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI represents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level V and the poorer ear had a numeric designation of Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (includes Tables VI, VIA, and VII).  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher rating evaluation for bilateral hearing loss.  

Since the time of his initial claim for increase in October 2011, the Veteran has been afforded multiple VA audiological examinations and a private audiological examination.  

The Veteran was afforded a VA audiological examination in June 2012.  As the Veteran claimed that examination was inadequate, and was subsequently afforded another examination, the Board will not utilize the results of the June 2012 examination herein.  

The Veteran was afforded a VA audiological examination in January 2013.  The puretone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
40
60
65
80
61
LEFT
50
65
65
70
62

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 86 percent in the left ear.  

The audiometric findings from the January 2013 VA audiological examination equate to Level III hearing loss in the right ear and Level III hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the Veteran's bilateral hearing loss would be equivalent to a noncompensable rating.  

The Veteran submitted results of a private audiological examination dated May 2013.  This private report was provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In the present case, the Board finds that the May 2013 private graphical representation is clear and its interpretation is not disputable for each puretone threshold.

On the May 2013 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
75
75
65
LEFT
60
70
70
65
66.25

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear.  

The audiometric findings from the May 2013 private audiological examination equate to Level III hearing loss in the right ear and Level VI hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the Veteran's bilateral hearing loss would be equivalent to a 10 percent rating.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The Veteran's audiological reports demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the Veteran's bilateral ears is 55 decibels or more for the left ear at the May 2013 examination.  Therefore, the provisions of 38 C.F.R. § 4.86 are applicable for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.86(a), (b).  Under table VIa, the Veteran's left ear hearing loss disability would equate to a level V, resulting in a lower evaluation than table VI, thus table VI is used.  

The Board has also considered the Veteran's statements regarding his hearing.   Nevertheless, the evaluation of hearing loss disabilities is assigned using the mechanical application of the rating schedule to the numeric designations assigned based on the audiometric evaluations performed, and this evaluation is based on the current VA law and regulations in effect for evaluating this disability.  Lendenmann, supra; Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).  

Therefore, the Board finds that the weight of the evidence is against a disability rating for bilateral hearing loss in excess of 10 percent.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).  






ORDER

The reduction in rating evaluation from 10 percent to a noncompensable rating for bilateral hearing loss disability, effective September 1, 2013, is reinstated to 10 percent.  

Entitlement to a rating in excess of 10 percent for hearing loss disability is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


